Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
“A state estimation apparatus comprising: a processor; and a memory, storing program instructions executable by the processor, wherein the processor is configured to extract, from time series data of a signal related to an operation of a facility, a time segment of an analysis target; and estimate a change with time of a state of the facility, based on the time series data corresponding to the time segment extracted.”
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping and the mathematical concepts grouping. 
For example, the limitation “extract, from time series data of a signal related to an operation of a facility, a time segment of an analysis target” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III), while the limitation “estimate a change with time of a state of the facility, based on the time series data corresponding to the time segment extracted” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Claims 8 and 15 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1: A processor, a memory, and (obtaining) time series data of a signal related to an operation of a facility;
In Claim 8: Computer;
In Claim 15: A non-transitory computer readable medium. 
The preambles:  " A state estimation apparatus comprising: a processor” (Claim 1); “A computer-based state estimation method of a facility, comprising” (Claim 8), and “a non-transitory computer readable medium storing a program” (Claim 15) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. 
A step of obtaining " time series data of a signal related to an operation of a facility " (Claim 1, 8 and 15) represents a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements in the claims such as a processor and a memory (Claim 1), computer (Claim 8) and a non-transitory computer readable medium (Claim 15) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines.
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record including references in this rejection as well as 
in the submitted IDS dated 05/31/2019 (For example, from the prior art of record, Imamura and Tabata discloses apparatus that includes a processor, memory storage, and (obtaining) time series data of a signal related to an operation of a facility).		
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14 and 16-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1,8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (JP 2012128583 A), hereinafter ‘Imamura’, in view of Shintaro Tabata (JP 2011100211 A), hereinafter ‘Tabata’.

With regards to Claim 1, Imamura discloses a state estimation apparatus comprising: a processor; and a memory storing program instructions executable by the processor (the plant abnormality detection apparatus 100 includes a CPU 911 (also referred to as a central processing unit, a central processing unit, a processing unit, an arithmetic unit, a microprocessor, a microcomputer, and a processor) that executes a program; The CPU 911 is connected to the ROM 913; a program group 923, and a file group 924 are stored in the magnetic disk device 920 or the ROM 913. The programs in the program group 923 are executed by the CPU 911, p.16-17);
 wherein the processor is configured to extract, from time series data of a signal related to an operation of a facility, a time segment of an analysis target (Pair candidates are extracted by the processing device… the plant time-series database 101 is a database that stores a plurality of time-series data obtained by sequentially observing the equipment and the like of an abnormality detection target over time…the data change segment extraction unit 103 is segment data in which the input time series data is segmented by time for each change type indicating how the value of the input time series data changes, p.3);
 and estimating based on the time series data corresponding to the time segment extracted (The model construction unit 107 constructs a model for estimating the value of the output category data from the value of the input category data for each type of change in the time series database 105 for each type of change, p.3). 
However, Imamura does not specifically disclose change with time of a state.
Tabata discloses change with time of a state (when a change with time in a normal pattern of manufacturing data occurs at a predetermined time, the manufacturing data may be divided at a predetermined interval; In addition, by using the abnormality determination unit 15 of the first embodiment and the abnormality determination unit 65 of the second embodiment together, a check with past data in a normal state and a check with past data in an abnormal state are performed. By performing the double check, the accuracy of abnormality detection can be improved, p.10 &13).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, to estimate the change with time of a state of a facility from the extracted target data to improve deterioration detection accuracy and reduce the maintenance cost by taking remedial steps as early as possible.


With regards to Claim 8, Imamura in view of Tabata discloses the claimed invention as discussed in Claim 1.


With regards to Claim 15, Imamura in view of Tabata discloses the claimed invention as discussed in Claim 1.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Tabata, and in further view of Katsukura et al. (JP 2013044736 A), hereinafter ‘Katsukura’.

With regards to Claim 2, Imamura, in view of Tabata, discloses the claimed invention as discussed in Claim 1.
However, Imamura does not specifically disclose the processor is configured to exclude, from the time series data of the signal related to the operation of the facility, a time segment corresponding to an operating mode that is not affected by a change with time.
Katsukura discloses excluding a time segment corresponding to an operating mode (To remove a normal current component (commercial frequency component) other than a harmonic from pressure. Thereafter, the harmonic current measuring unit 210 calculates an average of 100 periods for 1 periods of current waveform using an analog processor or the like. Thus, only the harmonic current is extracted from the measurement current [0016]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, and in further view of Katsukura to configure the apparatus processor to exclude time series data of operating mode that has not been affected with change of time, so that the probability of accurate detection is improved as well as the data processing speed and operational efficiency.


With regards to Claim 9, Imamura in view of Tabata, and in further view of Katsukura discloses the claimed invention as discussed in Claim 2.


With regards to Claim 16, Imamura in view of Tabata, and in further view of Katsukura discloses the claimed invention as discussed in Claim 2.


Claims 3-5,10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Tabata, in further view of Katsukura and further in view of N Uchida (WO 2013157031 A1), hereinafter ‘Uchida’.

With regards to Claim 3, Imamura, in view of Tabata, and in further view of Katsukura discloses the claimed invention as discussed in Claim 2.
However, Imamura does not specifically disclose excluding time series data segment based on operation history information of the facility.
Uchida discloses excluding data based on operation history information (If the corresponding time zone is not found, check with the user if there is a device that can be stopped for a certain period of time. Create an environment suitable for registration by having the user stop one or more devices. This causes the user to, for example, present a device list and specify an arbitrary device (step 704). When any device is specified, after removing the information of the specified device from the measurement history, the device that has been operating for a certain period of time or more, the operation mode is the same, p.11-12).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, in further view of Katsukura and further in view of Uchida to exclude time series data segment of non-affected operating mode, based on facility operation history, so that the data processing speed and abnormality detection accuracy is improved.


With regards to Claim 10, Imamura in view of Tabata, in further view of Katsukura and further in view of Uchida discloses the claimed invention as discussed in Claim 3.


With regards to Claim 17, Imamura in view of Tabata, in further view of Katsukura and further in view of Uchida discloses the claimed invention as discussed in Claim 3.


With regards to Claim 4, Imamura, in view of Tabata, and in further view of Katsukura discloses the claimed invention as discussed in Claim 2.
However, Imamura does not specifically disclose excluding time series data based on power information or current information of the facility.
Uchida discloses excluding data based on power information or current information (after removing the information of the specified device from the measurement history, the device that has been operating for a certain period of time or more.…therefore, the location where the same device has been operating in the same operation mode for a certain period of time or longer is searched for from the measurement history. Specifically, the operation mode of each device, that is, a time zone in which the current waveform does not change and the power consumption does not change for a certain period of time or longer is searched for, p.11-12).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, in further view of Katsukura and further in view of Uchida to exclude time series data segment of non-affected operating mode, based on facility power consumption or current information, so that the measurement accuracy and efficiency is improved.


With regards to Claim 11, Imamura in view of Tabata, in further view of Katsukura and further in view of Uchida discloses the claimed invention as discussed in Claim 4.


With regards to Claim 18, Imamura in view of Tabata, in further view of Katsukura and further in view of Uchida discloses the claimed invention as discussed in Claim 4.


With regards to Claim 5, Imamura in view of Tabata, and in further view of Uchida discloses the claim limitations as discussed in Claim 1 and 4.


With regards to Claim 12, Imamura in view of Tabata, and in further view of Uchida discloses the claim limitations as discussed in Claim 1 and 4.


With regards to Claim 19, Imamura in view of Tabata, and in further view of Uchida discloses the claim limitations as discussed in Claim 1 and 4.


Claims 6,13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, in view of Tabata, in further view of Uchida and further in view of Kenneth Emigholz (WO 2008106071 A1), hereinafter ‘Emigholz’.

With regards to Claim 6, Imamura in view of Tabata discloses the claim limitations as discussed in Claim 1.
In addition, Uchida discloses estimating a change in the state of the facility from the time series data of current information of the facility corresponding to the time segment extracted as discussed in Claim 4.
However, Imamura does not specifically disclose applying a filtering process corresponding to a time constant for a change with time.
Emigholz discloses applying a filtering process corresponding to a time constant (The exponential filter constant should be selected to be between 1-3 times the dominant time constant of the process which affects the quality. This can be estimated from the SISO models built in step 13. As is shown in Figure 10, the quality measurement will respond with 64% to 95% of its final response to a process change after 1 - 3 time constants respectively. Choosing time constants shorter than this will amplify the high frequency noise while decreasing the signal strength. Choosing time constants longer than this will amplify low frequency persistent disturbances. Filter constants in the 1-3 time constant range improve the signal to noise ratio the most [0100]). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, in further view of Uchida and further in view of Emigholz, to apply a filtering process, on the extracted current time series data, corresponding to a time constant, so that the change with time in a state is determined more efficiently and thus enhancing the measurement accuracy and sensitivity.



With regards to Claim 13, Imamura in view of Tabata, in further view of Uchida and further in view of Emigholz discloses the claim limitations as discussed in Claim 6.


With regards to Claim 20, Imamura in view of Tabata, in further view of Uchida and further in view of Emigholz discloses the claim limitations as discussed in Claim 6.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Tabata, in further view of Uchida, further in view of Emigholz and also in view of Embutsu et al. (JP 4347864 B2), hereinafter ‘Embutsu’.

With regards to Claim 7, Imamura, in view of Tabata, discloses the claimed invention as discussed in Claim 1.
In addition, Uchida discloses time series data of current information of the facility corresponding to the time segment extracted as discussed in Claim 4.
In addition, Emigholz discloses a filtering process corresponding to a time constant for a change with time of an extraction target to estimate the change with time of the state of the facility as discussed in Claim 6.
However, Imamura does not specifically disclose calculating and applying danger degree with respect to a failure.  
Embutsu discloses calculating and applying danger degree with respect to a failure (FIG. 7 shows an example of the risk priority number stored in the maintenance / inspection database 270. In the case of the top row in FIG.7, “danger priority number = 0.2 × 10 −2” is calculated using the failure occurrence probability, the influence degree, the risk, and the detection degree shown in FIG. It is stored in the database 270. In the present embodiment, as described above, the risk priority number is calculated and stored in the maintenance inspection database 270. The greater the risk priority number, the greater the degree of danger. Therefore, the priority can be set using this risk priority number. Moreover, it can be used for maintenance and inspection of equipment in the membrane processing facility, p.16).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura in view of Tabata, in further view of Uchida, further in view of Emigholz  and also in view of Embutsu, to calculate and apply a danger degree to the extracted time series data with respect to failure, so that the preventative maintenance management efficiency and plant performance is improved.


With regards to Claim 14, Imamura in view of Tabata, in further view of Uchida, further in view of Emigholz, and also in view of Embutsu discloses the claim limitations as discussed in Claim 7.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito Akio (JP 05225474 A) discloses calculating and predicting a state quantity for each operating state to detect abnormal states at an early stage.
Darin Williams (US 7558618 B1) discloses removing part of the data of the periodic function that is not modulating with the pulse or constant part.
Lawrence Luce (US 20120065906 A1) discloses extracting trend curve from polynomial excluding any steady state component.
Blevins et al. (GB 2494778 A) discloses filtering data using a low pass filter having a time constant based on a time response for one or more of the process parameters associated with the process undergoing a change of process state.
Masajiro Maebashi (JP 2012194754 A) discloses about degree of danger with respect to failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863